—Order, Supreme Court, New York County *494(Leland DeGrasse, J.), entered July 2, 1991, which granted plaintiffs motion to deem abandoned defendant-appellant’s prior, successful motion for summary judgment, unanimously affirmed, without costs.
Where defendant’s only excuse for serving its proposed order more than three months after the filing of the court’s decision to dismiss was inadvertence or oversight, and the decision to dismiss was based on plaintiffs own earlier failure to timely move for a default judgment, it was not an abuse of discretion to deem defendant’s motion abandoned pursuant to 22 NYCRR 202.48 (see, Feldman v New York City Tr. Auth., 171 AD2d 473, 474). Concur — Sullivan, J. P., Carro, Milonas, Kupferman and Ross, JJ.